Maletz, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the articles marked “A” and initialed E.S. (Import Specialist’s Initials) by Import Specialist E. Solomon (Import Specialist’s Name) on the invoice covered by the subject protest and entry, and assessed with duty at the date of 35% ad valorem plus $2.25 each under Item 712.25, TSUS, consists of tachometers.
2. That said protest was filed under Sec. 514 of the Tariff Act of 1930, within 60 days after the date of liquidation thereof, and that said protest was pending for decision by this Court on June 29, 1967, the effective date of Public Law 89-241, 89th Congress, approved October 7,1965, as amended and extended by Public Law 90-36, 90th Congress, approved June 29,1967.
3. That before August 30, 1967, a request was filed with the Regional Commissioner of Customs at New York, the port of entry, for reliquidation and assessment of said merchandise at 10% ad valorem under Item 711.98, by virtue of Sec. 36 (k) of said Public Law 89-241.
IT IS FURTHER STIPULATED AND AGREED that the subject protest be submitted on this stipulation, the same being limited to the articles marked “A” as aforesaid.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification given by the regional commissioner of customs and to establish the proper classification, as claimed by the plaintiff, to be under item 711.98 of the Tariff Schedules of the United States, as tachometers, at a rate of duty equal to 10 percent ad valorem.
To the extent indicated the protest is sustained and judgment will be rendered accordingly.